Case 2:19-bk-50813       Doc 42    Filed 03/08/19 Entered 03/08/19 17:30:18             Desc Main
                                   Document     Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

In re:                                               )       Case No. 19-50813
                                                     )
ACTUAL BREWING COMPANY, LLC                          )       Chapter 11
                                                     )
                                      Debtor.        )       Judge Caldwell
                                                     )

                NOTICE OF MOTION TO CONVERT OR DISMISS CASE

      NOTICE IS HEREBY GIVEN that the United States Trustee has filed a Motion to
Convert or Dismiss Case pursuant to § 1112(b) of the Bankruptcy Code.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one.

       If you do not want the court to grant the relief sought in the motion/objection, then on or
before twenty-one (21) days from the date set forth in the certificate of service for the
motion/objection, you must file with the court a response explaining your position by mailing
your response by regular U.S. Mail to Clerk of the Court at the United States Bankruptcy Court,
170 N. High Street, Columbus, Ohio 43215, OR your attorney must file a response using the
Court’s ECF System.

       The court must receive your response on or before the date above. You must also send a
copy of your response either by 1) the Court’s ECF System, or by 2) regular U.S. Mail to
Matthew J. McDonald, III at the United States Trustee Office, 170 North High Street, Suite 200,
Columbus, Ohio 43215.

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the motion/objection and may enter an order granting that relief
without further notice or hearing.

Dated: March 8, 2019                         DANIEL M. MCDERMOTT
                                             UNITED STATES TRUSTEE FOR REGION 9

                                             /s/ Matthew J. McDonald III
                                             Matthew J. McDonald III (0095485)
                                             Attorney for the United States Trustee
                                             170 North High Street, Suite 200
                                             Columbus, OH 43215
                                             Telephone: (614) 469-7411 ext. 205
                                             Facsimile: (614) 469-7448
                                             E-mail: Matthew.J.McDonald@usdoj.gov

                                                 1
Case 2:19-bk-50813       Doc 42    Filed 03/08/19 Entered 03/08/19 17:30:18             Desc Main
                                   Document     Page 2 of 4


                                 CERTIFICATE OF SERVICE

        I hereby certify that on or about March 8, 2019, a copy of the foregoing NOTICE OF
UNITED STATES TRUSTEE’S MOTION TO CONVERT OR DISMISS CASE was served (i)
electronically on the date of filing through the court’s ECF System on all ECF participants
registered in this case at the email address registered with the court and (ii) on the following by
ordinary U.S. Mail addressed to:

Actual Brewing Company, LLC
655 James Road
Columbus, OH 43219

Mark Kenneth Stansbury
Stansbury Weaver Ltd.
250 East Broad Street, Suite 250
Columbus, OH 43215

Alcohol & Tobacco Tax & Trade Bureau
Daniel Peralta
Senior Counsel (Field Operations)
1301 Clay Street, Suite 650N
Oakland, CA 94612

All parties on the attached mailing matrix.


                                              /s/ Matthew J. McDonald III
                                              Matthew J. McDonald III




                                                 2
Label Matrix forCase   2:19-bk-50813
                 local noticing        Doc 42
                                            ActualFiled
                                                   Brewing03/08/19
                                                           Company, LLC Entered 03/08/19 17:30:18       Desc
                                                                                         Alcohol & Tobacco Tax &Main
                                                                                                                 Trade Bureau
0648-2                                           Document
                                            655 James Road          Page  3 of 4         Daniel Peralta
Case 2:19-bk-50813                           Columbus, OH 43219-1837                        Senior Counsel (Field Operations)
Southern District of Ohio                                                                   1301 Clay Street, Suite 650N
Columbus                                                                                    Oakland, CA 94612-5251
Fri Mar 8 16:10:27 EST 2019
3B Mechanical                                ASBC Headquarters                              Airport Plaza Limited
40404 East Main St.                          3340 Pilot Knob Rd.                            3016 Maryland Ave.
Whitehall, OH 43213                          St. Paul, MN 55121-2055                        Columbus, OH 43209-1590



Asst US Trustee (Col)                        Beau Hoy                                       Blue Label Digital Printing
Office of the US Trustee                     1859 West 1st Ave.                             3650 Lancaster New Lexington Rd. NE
170 North High Street                        Columbus, OH 43212-3219                        Lancaster, OH 43130
Suite 200
Columbus, OH 43215-2417

Brennan Equipment                            Cintas                                         (p)CITY OF COLUMBUS
6940 Hall St.                                1300 Boltonfield St.                           ATTN DEPARTMENT OF PUBLIC UTILITIES
Holland, OH 43528-9485                       Columbus, OH 43228-3696                        910 DUBLIN RD
                                                                                            4TH FLOOR
                                                                                            COLUMBUS OH 43215-1169

City of Columbus Income Tax Division         (p)COLUMBIA GAS                                Containerlogic
77 N. Front St.                              290 W NATIONWIDE BLVD 5TH FL                   950 Dorman St.
2nd Floor                                    BANKRUPTCY DEPARTMENT                          Indianapolis, IN 46202-3544
Columbus, OH 43215-1895                      COLUMBUS OH 43215-4157


Dpt. of Treasury, IRS                        EBP 2800 North High LLC                        Geer Gas
Stop P-4 5000                                3016 Maryland Ave.                             1360 McKinley Ave.
Kanas City, MO 64999-0250                    Columbus, OH 43209-1590                        Columbus, OH 43222-1117



Iron Heart Canning                           Jason Finesteine                               John Dilley
7508 E. Ridge Rd.                            1203 Lake Shore Dr.                            5890 Kingham Park
Elyria, OH 44035                             Columbus, OH 43204-4872                        Dublin, Ohio 43017-3648



Joseph Gilani                                Keg Logistics Headquarters                     Kyle Andrews
959 Heritage St.                             9110 E. Nichols Ave.                           4582 Carriage Hill Ln.
Blacklick, OH 43004-6060                     Suite 105                                      Columbus, OH 43220-3802
                                             Centennial, CO 80112-3450


Mike Murphy                                  Ohio Dpt. of Job and Family Svcs               Praxair Distribution, Inc.
5340 Erin Isles Ct.                          475 Western Ave.                               450 Greenlawn Ave.
Dublin, OH 43017-1005                        Chillicothe, OH 45601-2286                     Columbus, OH 43223-2611



Rex Riggs                                    Sales and Use, Ohio Dpt. of Taxation           Simero Roofing Systems
6233 Storm Haven Court                       PO Box 2678                                    320 London Rd.
Lewis Center, OH 43035-9370                  Columbus, OH 43216-2678                        Delaware, OH 43015-6406
TLC Legacy Ltd. Case 2:19-bk-50813           Doc 42
                                                  Tuffy Filed  03/08/19 Entered 03/08/19 17:30:18
                                                        Auto Repair                                     Desc Main
                                                                                         Uprising Meadworks
2401 Creek Rd.                                         Document
                                                  115 N. Hamilton Rd. Page 4 of 4        687 N. James Rd.
Sunbury, OH 43074-8378                               Gahanna, OH 43230-2601                               Airport Plaza Bld. 2
                                                                                                          Columbus, OH 43219-1837


Utility Recovery Systems                             Mark Kenneth Stansbury                               Nicholas McCracken
111 N. Front St.                                     Stansbury Weaver Ltd.                                c/o Richard K. Stovall
Columbus, OH 43215-2874                              250 East Broad Street                                Allen Stovall Neuman Fisher & Ashton LLP
                                                     Suite 250                                            17 South High Street, Suite 1220
                                                     Columbus, OH 43215-3778                              Columbus, OH 43215-3441



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


City of Columbus                                     Columbia Gas of Ohio, Inc.
Department of Public Utilities                       Box 742510
910 Dublin Rd, 4th Flr                               Cincinnati, OH 45274
Columbus, OH 43215




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Airport Plaza, Ltd.                               (u)EBP 2800 North High LLC                           (u)Creditor Matrix
                                                                                                          2:19-bk-50813




End of Label Matrix
Mailable recipients      35
Bypassed recipients       3
Total                    38
